Citation Nr: 0513964	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  02-20 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals, dislocation 
of the left knee, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
notice of disagreement was received in July 2002, a statement 
of the case was issued in November 2002, and a timely 
substantive appeal was filed in December 2002.

Although the veteran requested a Board hearing at the RO, he 
failed to report for a hearing scheduled for February 2005.


FINDING OF FACT

The veteran's service-connected left knee disability is 
primarily manifested by pain, but without additional 
functional loss so as to limit flexion to 30 degrees or less, 
or limit extension to 15 degrees or more; there is no x-ray 
evidence of arthritis, and the disability does not result in 
recurrent subluxation or more than slight lateral 
instability.


CONCLUSION OF LAW

The criteria for the entitlement to a disability rating in 
excess of 10 percent for residuals, dislocation of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in November 
2001.  The letter predated the June 2002 rating decision.  
See id.  The RO has generally advised the veteran to submit 
any evidence in support of his claim which he had in his 
possession, and that they would assist him in obtaining any 
evidence he was not able to obtain on his own.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The November 
2001 letter collectively with the statement of the case and 
supplemental statements of the case have also clearly advised 
the veteran of the evidence necessary to substantiate his 
claim. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  Regarding the issue being decided on 
appeal, the evidence of record contains the veteran's service 
medical records, post-service private medical records, and 
treatment records from the VA Medical Centers (VAMC) in Waco, 
Palestine, and Temple, all located in the state of Texas.  
There is no indication of relevant, outstanding records which 
would support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examinations performed in January 2001, 
June 2003, and November 2004.  The examination reports 
obtained are thorough and contain sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  For all the foregoing reasons, the Board 
concludes that VA's duties to the veteran have been fulfilled 
with respect to the issue on appeal.

I.  Factual Background

An examination performed for separation purposes in August 
1970 indicates that the veteran dislocated his left knee 
during service in 1968.  The examination stated that 
treatment was rendered and resolved without sequela.

In January 2001, a VA examination was performed regarding the 
joints, specifically the shoulder, elbow, wrist, hip, knee, 
and ankle.  The veteran complained of pain and stiffness in 
both knees.  He reported taking two tablets of Vicodin twice 
a day.  He rated his pain as a 5 on a 10 point scale.  He 
reported that normal daily activity aggravated his knees.  He 
reported decreased range of motion, and the use of a cane two 
times per week.  The veteran denied episodes of dislocation 
or recurrent subluxation.  The veteran reported that his 
knees prevented him from doing any prolonged walking or 
running.  On range of motion testing, flexion was 130 degrees 
bilateral with passive range of motion, with squatting 90 
degrees bilateral.  The veteran complained of pain throughout 
all range of motion.  There was tender palpation to both 
knees, and pain on McMurray in both knees.  He walked with a 
slow and loud limp favoring the right leg.  There was no 
ankylosis, and no inflammatory arthritis.  An X-ray 
examination of knees showed fine calcification in the medial 
meniscus suggesting a pseudogout in the left knee; the right 
knee was normal.  The impression was chondrocalcinosis of the 
left knee.  The diagnosis rendered was residue dislocation of 
the left knee.

A VAMC treatment record dated in March 2001 reflects 
complaints of left knee pain for a week.  He reported pain of 
a 5 on a 10 point scale.  On examination, there was no edema 
and the knee joint was not swollen but the medial aspect was 
tender.

In January 2002, the veteran complaint of bilateral knee 
pain.  He reported pain at night and stiffness in the 
morning.  He reported that his knees "get better as the day 
goes on."  At the end of the day, they were worse.  He 
reported swelling a few months prior which improved.  On 
examination, he had 5 to 110 degrees range of motion 
bilaterally.  He had medial pseudo-laxity on both of his 
knees.  He had some tenderness along the bilateral medial 
joint lines.  He had no tenderness around his patella and his 
patella was stable.  There was some crepitus noted with range 
of motion.  He had negative Lachman's, negative Drawer's, and 
negative McMurray's.  The examiner's assessment was bilateral 
knee degenerative joint disease, mainly in the medial 
compartments.  The veteran was referred for patella braces.

In June 2003, the veteran was afforded a VA examination of 
the right knee, right hip and back, although the examiner 
also conducted an examination of the left knee.  The veteran 
complained of constant pain in the left knee since service, 
and swelling.  Flexion of the left knee was 110/140 degrees, 
and further range of motion was limited by stiffness.  The 
examiner noted normal stability, negative McMurray's, 
Lachman's and Drawer's, no weakness, tenderness or redness, 
no effusion, no quadriceps wasting, and mild tenderness on 
suprapapatellar fossa bil.  There was no joint pain on 
motion.  The examiner diagnosed synovitis bilateral knees, 
and noted that the veteran had no gait abnormality due to his 
left knee.

In November 2004, the veteran was afforded another VA 
examination.  He described pain as chronic aching and 
reported pain of 5 on a 10 point scale.  He also reported 
that his left knee was weak and had "given away" three 
times per month.  He stated that when getting out of the 
couch or after a long walk, the left knee seemed "to go 
backwards," and reported constant swelling.  The veteran 
reported flare-ups everyday lasting for hours and reported 
pain of 8 on a 10 point scale.  Precipitating and alleviating 
factors were cold weather and a long walk.  He claimed use of 
a brace but was not using it at that time.  He denied 
episodes of dislocation or recurrent subluxation.  The 
examiner noted that there was minimum effect on the veteran's 
usual occupation and daily activities.  The knee slows him 
down, but only had a minimum effect on the daily activities 
of getting out of bed, bathing or eating.  Range of motion 
was normal.  Flexion was to 140 degrees and extension was to 
0 degrees.  There was pain and guarding at 130 degrees of 
flexion.  There was no change in range of motion noted with 
repeated or resisted action.  On inspection, both knees were 
normal, with no redness, swelling, effusion, warmth, patellar 
balottment or guarding.  Collaterals were stable to varus and 
valgus stress, cruciates were stable with negative Lachman's 
and Drawer's tests, and meniscus was stable with negative 
McMurray's.  The veteran's gait was worse when getting up.  
He protected his left side but he was not consistent.  His 
gait was normal when not observed.  There were no findings of 
ankylosis.  On X-ray examination, there were normal knee 
joints, bony trabecular, axis, and soft tissue in anterior-
posterior and lateral views of right and left knees.  The 
impression was negative right and left knees.  The examiner 
diagnosed left knee retropatellar pain syndrome.

II.  Laws and Regulations

The present appeal involves the veteran's claim that the 
severity of his service-connected left knee disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

For purposes of this decision, the Board also notes that 
normal range of motion for the knee is flexion to 140 degrees 
and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

III.  Analysis

Upon a finding by the January 2001 VA examiner of residuals, 
dislocation of left knee, the RO assigned a 10 percent 
disability rating for the left knee under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  The November 2004 
VA examiner diagnosed left knee retropatellar pain syndrome.  
Because retropatellar pain syndrome does not have its own 
rating criteria pursuant to the VA regulations, the RO 
continued the evaluation of the veteran's left knee 
disability under Diagnostic Code 5257.  

The veteran's primary complaints as they relate to the left 
knee consist of pain, weakness, stiffness, instability, and 
swelling.  On examination in January 2001, range of motion 
was slightly limited in the left knee, with reports of pain.  
There was no effusion or subluxation, although there was some 
tenderness to palpation of the knee.  He also reported pain 
during the McMurray test.  The examiner diagnosed residue, 
dislocation of the left knee.  At the June 2003 VA 
examination, the examiner diagnosed synovitis.  Range of 
motion was slightly limited in the knee, and stiffness was 
indicated when flexing.  The Lachman test was negative, as 
was the McMurray test.  There were no findings of tenderness 
or spasm.  At the November 2004 VA examination, the examiner 
diagnosed left retropatellar pain syndrome.  Range of motion 
was normal, although pain was reported at 130 degrees of 
flexion.  There were no findings of instability.  

Initially, the Board notes that there does not appear to be 
persuasive evidence of moderate recurrent subluxation or 
lateral instability to warrant assignment of a 20 percent 
rating under Diagnostic Code 5257 for the left knee.  In 
fact, objective examination does not reflect any findings of 
recurrent subluxation or lateral instability.  In any event, 
the RO has assigned a 10 percent disability rating for the 
left knee under Diagnostic Code 5257.  The preponderance of 
the evidence is against a finding that the criteria for a 
higher rating under Diagnostic Code 5257 have been met.  

The Board has considered the veteran's subjective complaints 
of pain, instability, weakness, swelling, and stiffness.  
Again, though, objective examination has shown no evidence of 
instability, and no evidence (either subjective or objective) 
of recurrent subluxation.  In summary, the Board finds that 
the criteria for a rating in excess of 10 percent under Code 
5257 have not been met.  See also Johnson v. Brown, 9 Vet. 
App. 7 (1996) (holding that Code 5257 contemplates the 
criteria of 38 C.F.R. §§ 4.40 and 4.45 which concern the 
assignment of a higher rating in cases of symptomatology such 
as painful motion and functional loss due to pain).

Looking to the possibility of a higher rating under 
diagnostic criteria for limitation of motion, even when 
additional functional loss due to pain, weakness, fatigue, 
and incoordination is considered, the clear preponderance of 
the evidence is against a finding that there is resulting 
limitation of flexion to 30 degrees or less so as to warrant 
a rating in excess of 10 percent under Code 5260, or 
limitation of extension to 15 degrees of more so as to 
warrant a rating in excess of 10 percent under Code 5261.  

The Board has also given consideration to the possibility of 
assigning separate evaluations for the veteran's knee 
disability under Diagnostic Codes 5003 and 5257, which is 
allowed so long as the evaluation of knee dysfunction under 
both codes does not amount to prohibited pyramiding under 38 
C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), 62 Fed. Reg. 63,604 (1997) (a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that any 
separate rating must be based upon additional disability); VA 
O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 
56,704 (1998) (if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also X-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59).  See also Esteban, 6 Vet. App. at 261 (1994) 
(separate disabilities arising from a single disease entity 
are to be rated separately); but see 38 C.F.R. § 4.14 (2003) 
(the evaluation of the same disability under various 
diagnoses is to be avoided).  However, there is no persuasive 
x-ray evidence of arthritis. 

The Board is therefore unable to find a basis for assigning a 
rating for otherwise noncompensable limitation of motion 
under Code 5003.  Although there is clear evidence of pain, 
there is no persuasive x-ray evidence of arthritis of the 
knee to permit a rating under Code 5003 for limitation of 
motion which otherwise does not meet the criteria for 
compensable ratings under Codes 5260 or 5261. 

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the knee.  The Board 
finds, however, that a rating in excess of 10 percent is not 
warranted under any alternative provision.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's left knee disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  In fact, 
it appears that the veteran has never been hospitalized for 
treatment of his service-connected left knee disability.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's knee disability is appropriately 
compensated by the currently assigned schedular rating and 38 
C.F.R. § 3.321 is inapplicable.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


